Citation Nr: 1117367	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  09-40 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to an initial disability rating greater than 10 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1964 to July 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA),  Regional Office (RO), in Wichita, Kansas.

In October 2010, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that during his October 2010 hearing, the Veteran raised the issue of unemployability.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  As such, the issues before the Board are as set forth above.

The issue of entitlement to service connection for hypertension, to include as secondary to PTSD, has been raised by the Veteran at his October 2010 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to (i) an initial disability rating in excess of 50 percent for PTSD and service connection for (ii) a low back disorder; (iii) bilateral hearing loss; (iv) tinnitus; and (v) TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Since July 5, 2007, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCAA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable outcome or be of assistance to this inquiry. 

In the decision below, the Board grants an initial 50 percent disability rating and remands the issue of entitlement to an initial disability rating in excess of 50 percent for additional development.  Moreover, the Veteran's claim arises from his disagreement with the initial disability rating following the grant of service connection.  Once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice provided to the Veteran is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the service treatment records and reports of his post-service care.  He has also been afforded VA examinations.

In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Here, the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.   Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

By way of background, a September 2008 rating decision granted the Veteran service connection for PTSD, assigning a 10 percent disability rating, effective July 5, 2007.  The Veteran filed a timely notice of disagreement, with respect to the disability rating assigned, and perfected appellate review of this initial disability rating.  The Board will now review a portion of the Veteran's claim for a higher initial disability rating for PTSD.

The Veteran's service connected PTSD is presently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides the following ratings for psychiatric disabilities.  A 10 percent disability rating is warranted when the symptoms exhibited include occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during period of significant stress, or; when the symptoms are controlled by continuous medication.

A 30 percent disability rating is warranted when the symptoms exhibited include occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating contemplates occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased disability rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).

An August 2007 VA psychiatric treatment record shows that the Veteran reported experiencing sleep disturbances, causing him to awaken approximately five to six  times a night.  His spouse provided an account of him "holler[ing] in his sleep."  The VA medical professional also documented the Veteran's difficulties related to showing affection, being in crowds, decreased concentration and occasional outbursts of anger.  Based on the Veteran's account of symptomatology and the evidence of record, the VA medical professional confirmed the Veteran's diagnosis with PTSD and noted a GAF of 55.  

A November 2008 VA psychiatric treatment record shows that the Veteran reported sleep impairment, to include nightmares, yelling/crying-out and general disturbances.  Further, the Veteran's mood was noted as being depressed, and his energy and appetite decreased.  Additionally, the VA psychologist noted that the Veteran was easily startled and hypervigilant.  The Veteran acknowledged thoughts of harming others whom angered him, but denied any specific intent to kill anyone or himself.  On mental status evaluation, aside from a decreased positive mental attitude, restricted affect and low mood, no additional abnormalities were noted.   A GAF score of 60 was provided.

A January 2009 VA psychiatric treatment record shows that the Veteran continued to experience sleep impairment and nightmares.  On mental status examination, only a mildly restricted affect was noted; however, the VA psychologist continued to detail the Veteran's fear of hurting others if angered.  

A VA examination report dated in May 2009 shows that the Veteran reported being easily angered and frustrated with others, which resulted in marital and occupational difficulties/conflicts, as well as period of physically shaking and trembling.   He conveyed a need to be isolated from others, as he had difficulties in crowds and sought to minimize his outbursts of anger.  These symptoms were said to have resulted in his isolation at home and work.  The examiner documented that the Veteran had limited memory impairment, markedly decreased interest in previously enjoyable activities, difficulty concentrating, hypervigilance, exaggerated startle response and feelings of detachment/estrangement from others.  Further, the examiner noted that the Veteran had no close friends, even though he volunteered with Veterans Service Organizations, and reported good relationships with his children and grandchildren.  Mental status examination revealed depressed mood and sleep impairment.  The Veteran also endorsed occasional suicidal ideation a couple of times a year, but without intent or plan.  The Veteran had a GAF of 50.  

A January 2010 VA psychiatric treatment record shows that the Veteran reported having a "pleasant holiday season" with his family, but continued to experience weekly nightmares.  Mental status examination was essentially normal, with the VA medical professional, detailing his congruently brighter mood and affect.  The Veteran did report experiencing infrequent suicidal and homicidal ideation, but was confident he would not act on these thoughts.  Also, this treatment record, while not indicating a current GAF score, noted that the Veteran's GAF score was 60 in June 2009, at his prior treatment.  
	
Based on the evidence of record, at this time, the Board finds that the Veteran's disability picture, for the entire period under review, most closely approximates a 50 percent disability rating; however, to the extent further development may establish entitlement to an initial rating in excess of 50 percent the claim is remanded below.

Initially, the Board finds the Veteran's consistent and credible account of psychiatric symptomatology to be competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the other competent and credible evidence of record confirms that the Veteran has some limited memory impairment, as note at his May 2009 VA examination.  Further, an August 2007 VA psychiatric treatment record and the May 2009 VA examination report both indicate that the Veteran is easily angered and frustrated, suggesting some impaired judgment.  Additionally, his symptoms have been linked to social and occupational conflicts and his need to isolate himself.  What is more, November 2008 and January 2009 VA psychiatric treatment records document a decreased interest in not only activities previously enjoyed but reflect depressed mood and motivation.  The evidence of record also documents continued nightmares and sleep impairment.  In light of the aforementioned factors and other relevant evidence of record, the Board finds that, during the pendency of the present appeal, the Veteran's PTSD symptomatology most closely approximates a 50 percent disability rating.

The Board also finds that the preponderance of the evidence shows that the Veteran is currently not entitled to a 70 percent disability rating.  The evidence of record does reflect occasional passive suicidal and homicidal ideation, but the evidence of record, to include the Veteran's own account, indicates that during the period under review he has no episodes of carrying out these actions, intending to carry out these actions, or displaying any impaired impulse control or violence.  On mental status examination, he has continually had speech and thought patterns that were goal oriented and a neat and clean appearance.  What is more, although he has indicated isolative behavior at home and work and the absence of any close friends, as noted in multiple treatment records, he has been married to his spouse for approximately 47-years and reports a positive relationship with his adult children and grandchildren, which strongly demonstrates an ability to maintain and establish relationships.  In essence, the evidence of record fails to demonstrate occupational and social impairment of the level contemplated by a 70 percent disability rating.  Thus, the Board finds that there is insufficient evidence of record as to warrant assignment of a 70 percent schedular disability rating at this time, but remands this aspect of the claim for further development.

Extraschedular Considerations

The Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board finds that the rating criteria contemplate the Veteran's level of the Veteran's PTSD disability.  There is evidence that the Veteran's PTSD is productive of some occupational and social impairment, which are contemplated by the rating presently assigned and the applicable rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of extraschedular rating is not warranted.


ORDER

An initial 50 percent disability rating for PTSD is granted, subject to the law and regulations governing the payment of monetary benefits.


REMAND

In the decision herein, the Board granted the Veteran a 50 percent initial disability evaluation for PTSD, but finds that additional development efforts are necessary prior to finally adjudicating this claim.  Specifically, an October 2007 VA psychiatric treatment record indicates that the Veteran was in receipt of Social Security Administration benefits.  Further, the Veteran provided sworn testimony that he retired, at least in part, due to his PTSD.  To date, however, VA has not made sufficient effort to obtain any Social Security Administration disability determinations and/or any relevant medical records generated in connection with his claim for benefits.  Any Social Security Administration decision(s) and any records upon which the agency may have based its determinations are potentially relevant to VA's adjudication of the Veteran's claims, VA is obliged to attempt to obtain and consider those records in adjudicating this appeal.  38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  As such, the Board has no discretion and must remand this appeal to attempt to obtain those Social Security Administration records.

The Veteran also maintains that he was involved in a motor vehicle accident in-service, in approximately 1965.  Although the Veteran's service treatment records have been associated with the claims file, no records related to a treatment of this nature have been associated with the claims file.  Given the level of treatment the Veteran likely required following such an event, it is possible that there are in-patient service hospital/treatment records related to this claimed injury.  These potential treatment records may be relevant to the Veteran's present claims; therefore, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

The Board observes that the Veteran receives regular VA treatment.  Pertinent records of his VA care, however, dated since October 2010, have not been associated with the claims file.  Further, he maintains that he began receiving VA audiological treatment approximately two-years after his 1952 separation from service; nonetheless, no VA treatment records, dated prior to March 2007, have been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).  For this reason, the claims must be remanded.

Given the number of possibly relevant outstanding records, the Veteran must be afforded a contemporaneous VA examination with respect to his claim seeking an initial disability rating in excess of 50 for PTSD.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  As such, the matter must be remanded to afford the Veteran another VA examination.  

The Veteran also seeks to establish entitlement to service connection for a low back disorder.  As a foundational matter, the Board finds that the Veteran was without any low back disorder, or similar defect, at the time of his February 1964 enlistment examination, as no clinical finds/abnormalities were noted with respect to his lower extremities or spine/musculoskeletal system.  The Veteran has provided an account of wearing a back brace prior to service and reported such a history on his February 1964 Report of Medical History; however, these service medical professionals simply transcribed the Veteran's account and provided no medical enhancement or confirmation of any pre-service low back disorder.  Upon considering the aforementioned factors, the Board finds that no low back disorder was noted at the time of the Veteran's enlistment, and there is insufficient evidence to rebut the presumption of soundness, as required under 38 U.S.C.A. § 1111 (West 2002), and the Board's analysis and development efforts will proceed accordingly.  See 38 C.F.R. § 3.304(b)(1) (2010); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Howell v. Nicholson, 19 Vet. App. 535(2006); Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  

In light of the foregoing findings, the Board finds that the April 2009 VA orthopedic examination provided to the Veteran in connection with his service connection claim for a low back disorder is not adequate for rating purposes.  Significantly, the VA examiner provided an opinion based largely, if not entirely, on the premise that the Veteran had a pre-existing low back disorder but, as detailed above, there is insufficient evidence of record to support this premise.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  What is more, the VA examination opinion does not reflect adequate consideration and analysis of the Veteran's competent account of continuity of low back symptomatology since separation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  For these reasons, the Board, having found the April 2009 VA orthopedic examination to provide an inadequate basis to properly evaluate the Veteran's service connection claim for a low back disorder, is without discretion and must remand this claim as to obtain a sufficient medical examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Veteran also seeks to establish service connection for bilateral hearing loss and tinnitus.  At his October 2010 Board hearing and in many other statements, the Veteran has provided a competent account of in-service acoustic trauma and of experiencing subsequent tinnitus and hearing impairment symptoms.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) confirms (i) his assignment to an artillery unit and (ii) his military occupational specialty as a truck mechanic, which are both factors tending to support his account of in-service noise exposure.  There is also competent evidence of record reflecting the Veteran's diagnosis with a current hearing impairment.  As such, the Board finds that a remand for appropriate VA examination is required to determine if the Veteran's claimed bilateral hearing loss and/or tinnitus were caused by, and/or related to, military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Finally, in light of Rice and remand of the three service connection and single higher initial disability rating claims, the TDIU issue must be remanded because the claims are inextricably intertwined and must be considered together.  Thus, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support of a TDIU claim, which has been raised by the record.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the claims file.

2.  The RO/AMC should contact the Veteran to (i) ascertain if he received any in-patient treatment in connection with his claimed in-service motor vehicle accident and, (ii) if so, the location and approximate dates of any such treatment.  Utilizing any information provided the by the Veteran, the RO/AMC should undertake appropriate efforts to obtain any in-patient service treatment records because they are often maintained separate from general service personnel records.  All development efforts and requests should be in writing and associated with the claims file.  

3.  The RO/AMC should obtain from the Social Security Administration the records pertinent to the Veteran's claim for Social Security Administration disability benefits and any medical records concerning that claim and, if any provided in CD-ROM/digital format, all records should be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4.  The RO/AMC must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's PTSD, low back, hearing impairment and tinnitus conditions, dated since October 2010 and prior to March 2007.  Any negative response should be in writing, and associated with the claims file.

5.  After associating all outstanding records with the claims file, the RO/AMC shall afford the Veteran another VA examination to determine the nature, extent, and severity of his PTSD.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  

The examiner shall report all pertinent findings and estimate the Veteran's GAF score.  The examiner must indicate the impact of the Veteran's PTSD on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report. 

6.  After associating all outstanding records with the claims file, the RO/AMC shall afford the Veteran an appropriate VA audiological examination, to determine the current nature, onset and etiology of any hearing loss and tinnitus conditions.  The claims file must be made available to and reviewed by the examiner.  The examiner should record the full history of the respective disorders, including the Veteran's account of symptomatology, and all necessary tests, including an audiological evaluation, should be performed.  

The examiner is directed to identify and diagnose any hearing loss and/or tinnitus found to be present.  For each such respectively diagnosed disorder(s), the examiner must state whether it is at least as likely as not that the condition (a) is related to service, to include artillery noise exposure; or (b) had its onset in-service.  

Additionally, the examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in-service and continuous post-service symptomatology, (ii) the February 1964 enlistment audiological examination and (iii) the May 2007 VA audiological examination report.  All provided opinions should be supported by a clearly stated rationale.  


7.  After associating all outstanding records with the claims file, the RO/AMC shall afford the Veteran an appropriate VA examination to determine the current nature, severity, and etiology of any low back disorder.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted and the examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology and onset.  

The examiner is directed to identify and clearly diagnose any present low back disorder(s).  For each such diagnosed disorder(s), the examiner must state whether it is at least as likely as not the condition (a) is related to active service; or (b) had its onset during active service.

In offering these opinions, in light of the Board's forgoing conclusion, the examiner must assume that the Veteran had no pre-service back condition or disability.  The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (i) the Veteran's account of in-service and continuous post-service symptomatology, (ii) a March 1964 service hospitalization record, and (iii) and any post-service treatment records deemed pertinent.  All provided opinions should be supported by a clearly stated rationale.  

8.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

9.  The RO/AMC should then readjudicate the claims, to include consideration of the assignment of a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


